Citation Nr: 1433634	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-08 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Joseph Moore, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from October 1982 to October 1986, and from August 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Buffalo, New York.

A February 2011 Board decision granted the Veteran's application to reopen her previously denied claim for service connection for an acquired psychiatric disorder, but denied the claim on the merits.  Subsequently, a September 2012 decision of the Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's decision for further review consistent with that decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection for PTSD generally "requires medical evidence diagnosing the condition . . .; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f) (2013).  If a PTSD claim is based on in-service personal assault, including military sexual trauma (MST), evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to medical records and statements from family members.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: episodes of depression, anxiety without an identifiable cause, or unexplained behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2013).

As an initial matter, the Veteran's most recent VA treatment records in the claims file reflect diagnosed PTSD, depression, dysthymia, and anxiety.

The Board notes by way of background that the Veteran's DD Forms 214 reflect that she served as a hospital corpsman.  The Veteran testified at the DRO hearing that she served with her former husband, a fellow sailor, during her first period of active service, and that they were married from 1984 to 2002.  See DRO hearing Transcript at 12; Form 21-526, November 2006.  She also testified that he was her ranking superior, and that they worked together around the same doctors and in the same hospital facilities.  See id. at 3, 7, 15, 19, and 23.

With regard to the Veteran's alleged stressors, including MST, she reported in her February 2007 stressor statement that two weeks after the birth of her first child in December 1984, her husband forced her to have intercourse resulting in her sutures being ripped open.  She also testified at the DRO hearing regarding several other incidents of abuse by her former husband in service, including but not limited to her husband punching her in the face for not hiding alcohol when returning from Spain, coming at her with a knife, and forcing sex onto her using a wine bottle.  The Board adds that the Veteran has also reported a rather significant post-service history of sexual, physical, and emotional abuse from her former husband.  See, e.g., DRO Hearing Transcript and Stressor Statement, February 2007.

The Board also acknowledges the Veteran's alleged stressors involving a fellow sailor forcefully gyrating on her on a baseball field during boot camp, seeing patients die in hospitals during service, and being stuck with a contaminated needle.

With regard to the Veteran's service treatment records, the Board acknowledges that a January 1984 service treatment record reflects that the Veteran was accidentally stuck with a needle from a patient with gonococcal pelvic inflammatory disease.  A December 1984 record reflects that the Veteran delivered a child vaginally in December 1984, and underwent a third degree midline episiotomy and repair.  A June 1985 emergency room record reflects that she presented following a motor vehicle accident, and that she reported neck pain, as well as experiencing tingling in her extremities that she attributed to anxiety.  An August 1986 service treatment record reflects that Veteran reported experiencing insomnia for two weeks.  A follow-up August 1986 record reflects she was experiencing persistent insomnia and was becoming less able to tolerate it emotionally.  With regard to her performance evaluations, the Board notes that her ratings were all generally in the 3.6 to 4.0 range during both periods of active service, although her ratings in 1985 did show a slight decline from 3.8's and 4.0's, to some 3.6's and 3.8's.

Post-service, the first record relating to any psychiatric complaints is an April 1998 operative report reflecting the Veteran complained of depression relating to a 1994 left hand injury.  A September 1998 record from Dr. G.W. also reflects the Veteran reported experiencing depression for four years after the hand injury.

Private records from Kootenai Medical Center reflect that the Veteran was hospitalized for psychiatric treatment in January 2001, May 2001, and August 2001.  These records reflect that the Veteran had attempted suicide and reported marital problems, including her husband's recent affair, as well as her history of a left hand injury and childhood sexual abuse.  Her discharge diagnoses included major depression and PTSD.  She was again hospitalized at Bonner General in September 2001.

The Board also acknowledges by way of background that January 2002 correspondence from the Veteran's lawyer reflects that the Veteran and her children were living in a shelter and requested a domestic protection order, and the Board acknowledges April and May 2002 newspaper clippings showing that police were apparently dispatched to her home for domestic disputes, as well as notes taken by the Bonner County Sheriff's Office from interviews with the Veteran's three children who apparently witnessed the Veteran's husband physically abusing the Veteran and her children, including punching the Veteran and pushing one of their children down the stairs.

More recent VA treatment records reflect that the Veteran has been followed at the VA medical center for, among other things, diagnosed PTSD, which records reflect her reports of a history of childhood abuse, as well as MST and post-service abuse by her husband.

The Veteran submitted letters from Dr. G.W. of the VA medical center dated in July 2004, May 2005, and August 2005, and from G.N., LCSW, of the VA medical center, in which they opined that the Veteran has PTSD due to MST in service.

The Board acknowledges that the Court noted in its decision that the Veteran testified that her husband controlled her behavior and threatened her if she told anyone of his actions.  The Board also acknowledges the Court's discussion of the Veteran's husband's psychological testing results in the claims file, as well as the notations in the 2001 treatment records regarding the Veteran's "maladaptive coping traits" including not wanting to complain, and regarding her having been somewhat secretive with her physicians.

As noted by the Court in its September 2012 decision, the Veteran has not been provided with a VA examination relating to her claim.  In light of the medical evidence of diagnosed psychiatric disorders including PTSD, the three letters from Dr. G.W. and one letter from G.M., LCSW, opining that the Veteran had PTSD relating to MST in service, as well as the lay statements submitted by the Veteran written by her and her friends and family, the Board finds that the Veteran's claim should be remanded so that the Veteran may be afforded a VA examination relating to her claim.

The Board adds that the VA treatment records in the claims file are dated through July 2007.  Therefore, on remand, the Veteran's more recent mental health treatment records dated since July 2007 should be associated with the claims file.

The Court noted in its decision that the RO failed to attempt to obtain a statement from the Chief B. to whom the Veteran alleges she reported the softball field MST incident that occurred in April 1983, and from petty officer J.C. and his wife L.C. to whom she reported being punched by her husband for not hiding alcohol.  See DRO Hearing Transcript at 5-6, 32.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's recent VA mental health treatment records dated since July 2007 and associate them with the claims file (paper or electronic).

2.  With the assistance of local VA counsel and/or VA privacy officer to address all potential privacy concerns, request statements from third parties in an attempt to verify the Veteran's reported stressors as follows:

a) Chief B., to whom the Veteran alleges she reported the softball field MST incident that occurred in April 1983 (described above);

b) Petty officer J.C. and his wife L.C. to whom she reported being punched by her husband for not hiding alcohol after returning from Spain.

3.  After all of the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorders that may be present, to include PTSD.  Prior to the examination, the claims must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses her symptomatology and test findings as related to the diagnostic criteria for PTSD and other pertinent psychiatric disorders.  After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to provide opinions on the following: 

a) Whether it is "at least as likely as not" (50-50 probability) that each psychiatric disorder identified had its onset during the Veteran's active service (from 1982 to 1986, or from 1990 to 1991), or otherwise is related to her active service, including her alleged MST and physical abuse from her former husband during service.

b) If any psychiatric disorder diagnosed is found to have preexisted the Veteran's service, whether there is "clear and unmistakable evidence" that it preexisted the Veteran's active service, and if so, whether there is "clear and unmistakable evidence that it was NOT aggravated during the Veteran's active service (including as a result of the alleged MST and physical abuse).

c) If PTSD is not diagnosed on examination, please provide a thorough rationale.

The examiner should provide an explanation for all conclusions reached.  

4.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have  been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

